DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-8 in the reply filed on 7/12/2022 is acknowledged.
Claims 9-20 are withdrawn.
Claim Interpretation
	Claim 3 refers to a “butane/propane” flame. The broadest reasonable interpretation of the term is butane and propane in the alternative or mixtures thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the dithiol-group" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of applying art the dithiol group refers to the first molecules capable of self-assembly. The claim can be corrected by depending from claim 4 which introduces the dithiol-group molecules.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by QIAO et al. “self-assembly monolayers boosting organic-inorganic halide perovskite solar cell performance” (2017).
Regarding claim 1,
	QIAO teaches incorporating a self-assembled monolayer (SAM) into a solar cell abstract. The self-assembled monolayer molecules have a headgroup and a terminal group as shown in Fig. 1. The headgroup is traditionally thiol and the terminal group can be selected from a group of functional groups including thiol, page 389 right column. The deposition method can be dipping (immersion), Page 390 right column. A perovskite (metallic layer) can be formed on the thiol terminal group, page 394.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over QIAO et al. “self-assembly monolayers boosting organic-inorganic halide perovskite solar cell performance” (2017) in view of HAMOUDI et al. (JP 2014225485; citations to machine translation).
Regarding claim 2,
	QIAO teaches incorporating a SAM into a solar cell using a bifunctional organic molecule where the functional groups can be thiol. The reference does not expressly teach the substrate can be gold. However, HAMOUDI teaches that when making a SAM using dithiols [0001] the substrate can be gold [0011]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use gold as the substrate in QIAO as a known electrode material that can bond with the SAM molecules incorporating thiol groups.
Regarding claims 4 and 5,
	QIAO teaches forming a SAM by immersion but does not teach using dithiols in hexane as the immersion solution. However, HAMOUDI teaches that when making a SAM using dithiols, the solvent can be n-hexane and the SAM molecule can be bis-mercaptomethyl bipyridine [0011]. The reference does not expressly teach bipyridine dithiol. However, the molecules are the same except for a methyl group. The close structural similarity between the chemical compounds and the fact that the reference is directed to the formation of a SAM indicate that homologs of the molecule in HAMOUDI are expected to have the same properties, MPEP 2144.09. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the SAM molecules of HAMOUDI in the SAM layer of QIAO as a simple substitution of known dithiols used to make SAMs for electronic devices.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over QIAO et al. “self-assembly monolayers boosting organic-inorganic halide perovskite solar cell performance” (2017) in view of HAMOUDI et al. (JP 2014225485; citations to machine translation) further in view of MAAROUF et al. (US 2019/0326064).
Regarding claim 3,
	Modified QIAO teaches using gold as a substrate for making a solar cell. The references do not teach an annealing step using a butane/propane flame followed by cooling under N2. However, MAAROUF generally teaches treatment of a substrate for a solar cell includes exposure to a propane flame which helps remove dust and other impurities [0094]. After treatment the flame is turned off and the substrate necessarily cools. The reference does not identify the atmosphere for treatment/cooling and is therefore interpreted as an air atmosphere (under N2). At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to include a flame treatment of the substrate in QIAO according to MAAROUF to remove dust and other impurities from the substrate/electrode.
 Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over QIAO et al. “self-assembly monolayers boosting organic-inorganic halide perovskite solar cell performance” (2017) in view of HOERTZ (US 2014/0261645).
Regarding claim 6,
	QIAO teaches the SAM layer promotes formation of the perovskite film page 394 right column. The reference does not teach the method of depositing the perovskite (metal) layer. However, HOERTZ teaches that when depositing perovskite for a solar cell abstract, the deposition of the titanium dioxide can be by chemical bath (metal atom precursors) [0071] and [0091]-[0097]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to deposit the semiconductor layer of the solar device by chemical bath as a simple substitution of known deposition techniques for depositing solar active layers.
Regarding claim 7,
	QIAO further teaches forming another SAM after deposition of the perovskite layer page 395. The reference does not expressly state how the second SAM layer is applied. However, in the absence of any other teaching one of ordinary skill in the art would naturally use the same techniques described for forming the first SAM layer.
Regarding claim 8,
	QIAO teaches making a solar cell which would require two electrodes to be formed on opposing sides of the perovskite active layer. As shown in Fig. 5 each of the solar dells include a transparent conductive material such as ITO or ZnO (metallic layers) opposing the silver or gold electrodes. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712